Case 18-21067-jrs      Doc 59     Filed 08/18/20 Entered 08/18/20 08:12:31           Desc Main
                                  Document      Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

 IN RE:                                         )
                                                )    CASE NO. 18-21067-JRS
 CHAZ TYLER BENTLEY,                            )
 RAYNE BRYCE BENTLEY,                           )    CHAPTER 13
      Debtor.                                   )

            AMENDED POST-CONFIRMATION MODIFICATION OF PLAN
                      AND REQUEST FOR APPROVAL

       Debtor proposes to modify the confirmed Chapter 13 plan in this case as set forth below
and requests that this modification be approved.

                                 MODIFICATION OF PLAN

        Debtors need to modify their plan to treat mortgage arrears. Debtors have fallen behind on
mortgage payments due to the COVID-19 pandemic and have reached a consent agreement with
the lender to pay a portion of the arrears through their plan.

      Debtor hereby modifies the Chapter 13 Plan, which was confirmed by order of this Court
August 30, 2018, as follows:


       Section 8.1 of the Plan is modified to add:

Mortgage arrearage to Home Point Financial includes the February through August 2020 post-petition
mortgage payments plus attorneys' fees and costs.




Dated August 17, 2020.                             /s/
                                             Chaz T. Bentley

                                                   /s/
                                             Rayne B. Bentley

                                                    /s/
                                             Susan H. Senay, GA Bar No. 374402
                                             Attorney for the Debtor
                                             BERRY & ASSOCIATES
                                             2751 Buford Highway, Suite 600
                                             Atlanta, GA 30324
                                             (404) 235-3300
Case 18-21067-jrs       Doc 59     Filed 08/18/20 Entered 08/18/20 08:12:31            Desc Main
                                   Document      Page 2 of 6



                                 CERTIFICATE OF SERVICE

        This is to certify under penalty of perjury that I am over the age of 18 and that on this day
I served the following parties with a copy of the attached pleadings by placing true copies of same
in the United States Mail with adequate postage affixed to ensure delivery, addressed to:

                                         Nancy J. Whaley
                                        Chapter 13 Trustee
                                    303 Peachtree Center Ave.
                                            Suite 120
                                       Atlanta, GA 30303

                                         Chaz T. Bentley
                                        Rayne B. Bentley
                                     3012 Ashton Grove Point
                                      Gainesville GA 30507

                                Home Point Financial Corporation
                                          c/o Ryan Starks
                             Phelan Hallinan Diamond & Jones, PLLC
                                11675 Great Oaks Way, Suite 320
                                      Alpharetta GA 30022

                                 Home Point Financial Corporation
                                   11511 Luna Road, Suite 300
                                    Farmers Branch TX 75234

                                 Home Point Financial Corporation
                                      c/o D. Anthony Sottile
                                       Sottile & Barile LLC
                                 394 Wards Corner Road, Suite 180
                                       Loveland OH 45140

                                 Home Point Financial Corporation
                                      4849 Greenville Ave
                                       Dallas TX 75206

                                 William Andrew Newman, CEO
                                 Home Point Financial Corporation
                                 2211 Old Earhart Road, Suite 250
                                       Ann Arbor MI 48105

                               Home Point Financial Corporation
                       c/o Corporation Service Company, Registered Agent
                            40 Technology Parkway South, Suite 300
                                       Norcross GA 30092
Case 18-21067-jrs     Doc 59     Filed 08/18/20 Entered 08/18/20 08:12:31        Desc Main
                                 Document      Page 3 of 6




                   (Plus to all creditors on attached Creditor Mailing Matrix)


      This the 17th day of August, 2020.

                                                   /s/
                                                  Susan H. Senay
                                                  GA Bar No. 374402
                                                  Attorney for the Debtor

BERRY & ASSOCIATES
2751 Buford Highway, Suite 600
Atlanta, GA 30324
(404) 235-3300
                Case 18-21067-jrs      Doc 59   Filed 08/18/20            Entered 08/18/20 08:12:31      Desc Main
Label Matrix for local noticing             Ally Document
                                                 Bank               Page 4 of 6             Ally Financial
113E-2                                      PO Box 130424                                   Attn: Bankruptcy
Case 18-21067-jrs                           Roseville, MN 55113-0004                        PO Box 380901
Northern District of Georgia                                                                Bloomington, MN 55438-0901
Gainesville
Mon Aug 17 16:06:42 EDT 2020
Chaz Tyler Bentley                          Rayne Bryce Bentley                             Matthew Thomas Berry
3012 Ashton Grove Point                     3012 Ashton Grove Point                         Matthew T. Berry & Associates
Gainesville, GA 30507-9024                  Gainesville, GA 30507-9024                      Suite 600
                                                                                            2751 Buford Highway, NE
                                                                                            Atlanta, GA 30324-5457

Capital One/Helzberg                        Chase Auto Finance                              (p)JPMORGAN CHASE BANK N A
Attn: Bankruptcy                            National Bankruptcy Dept                        BANKRUPTCY MAIL INTAKE TEAM
PO Box 30285                                201 N Central Ave MS AZ1-1191                   700 KANSAS LANE FLOOR 01
Salt Lake City, UT 84130-0285               Phoenix, AZ 85004-1071                          MONROE LA 71203-4774


Citibank/The Home Depot                     Comenity Bank/Victoria Secret                   Comenitybank/wayfair
Centralized Bankruptcy                      Attn: Bankruptcy Dept                           Attn: Bankruptcy Dept
PO Box 790034                               PO Box 182125                                   PO Box 182125
St Louis, MO 63179-0034                     Columbus, OH 43218-2125                         Columbus, OH 43218-2125


Comenitycb/petland                          Convergent Outsourcing, Inc                     Costco Go Anywhere Citicard
Po Box 182120                               PO Box 9004                                     Citicorp Credit Services/Centralized Ban
Columbus, OH 43218-2120                     Renton, WA 98057-9004                           PO Box 790040
                                                                                            St. Louis, MO 63179-0040


Csc/bb&t                                    Department Stores National Bank                 Discover Bank
4251 Fayetteville Rd                        c/o Quantum3 Group LLC                          Discover Products Inc
Lumberton, NC 28358-2678                    PO Box 657                                      PO Box 3025
                                            Kirkland, WA 98083-0657                         New Albany, OH 43054-3025


Discover Financial                          First Associates Loan Servicing, LLC            (p)GC SERVICES LIMITED PARTNERSHIP
PO Box 3025                                 as agent for Lending USA                        6330 GULFTON
New Albany, OH 43054-3025                   PO Box 503430                                   HOUSTON TX 77081-1198
                                            San Diego, CA 92150-3430


Gary J. Holt                                (p)HOME POINT FINANCIAL CORPORATION             Internal Revenue Service
First Associates Loan Servicing, LLC        11511 LUNA ROAD                                 401 W. Peachtree St NW
P.O. Box 503430                             2ND AND 3RD FLOOR                               Stop 334-D
San Diego, CA 92150-3430                    FARMERS BRANCH TX 75234-6451                    Atlanta, GA 30308-3539


(p)JEFFERSON CAPITAL SYSTEMS LLC            LVNV Funding, LLC its successors and assigns    Lendingusa
PO BOX 7999                                 assignee of Citibank, N.A.                      Po Box 503430
SAINT CLOUD MN 56302-7999                   Resurgent Capital Services                      San Diego, CA 92150-3430
                                            PO Box 10587
                                            Greenville, SC 29603-0587

Vanessa A. Leo                              Leroys Jewelers                                 Carrie L Oxendine
Shapiro Pendergast & Hasty, LLP             Sterling Jewelers, Inc/Attn: Bankruptcy         Matthew T. Berry & Associates
211 Perimeter Center Parkway NE             PO Box 1799                                     Suite 600
Suite 300                                   Akron, OH 44309-1799                            2751 Buford Highway NE
Atlanta, GA 30346-1305                                                                      Atlanta, GA 30324-5457
                Case 18-21067-jrs              Doc 59    Filed 08/18/20           Entered 08/18/20 08:12:31            Desc Main
PRA Receivables Management LLC                       PRA Receivables
                                                          Document   Management,
                                                                             PageLLC 5 of 6               PRA Receivables Management, LLC., as agent
POB 41067                                            PO Box 41021                                         of Portfolio Recovery Associates, LLC
Norfolk, VA 23541-1067                               Norfolk, VA 23541-1021                               PO Box 41067
                                                                                                          Norfolk, VA 23541-1067


Quantum3 Group LLC as agent for Comenity Ban         Regional Finance                                     Susan H. Senay
PO Box 788                                           322 Oak St. Ste 4                                    Matthew T. Berry & Associates
Kirkland, WA 98083-0788                              Gainesville, GA 30501-3580                           Suite 600
                                                                                                          2751 Buford Highway NE
                                                                                                          Atlanta, GA 30324-5457

D. Anthony Sottile                                   Stephen Ryan Starks                                  Sunset Fin
Sottile & Barile, LLC                                Phelan Hallinan Diamond & Jones, PLLC                510 Mountain View Dr
394 Wards Corner Road, Suite 180                     Suite 320                                            Seneca, SC 29672-2133
Loveland, OH 45140-8362                              11675 Great Oaks Way
                                                     Alpharetta, GA 30022-2434

Suntrust Bank Atlanta                                Syncb Bank/American Eagle                            Syncb/Ashley Homestore
Attn: Bankruptcy                                     Attn: Bankruptcy                                     Attn: Bankruptcy
PO Box 85092 MC VA-WMRK-7952                         PO Box 965060                                        PO Box 965060
Richmond, VA 23285-5092                              Orlando, FL 32896-5060                               Orlando, FL 32896-5060


Synchrony Bank                                       Synchrony Bank                                       Synchrony Bank/Lowes
c/o PRA Receivables Management, LLC                  Attn: Bankruptcy Dept                                Attn: Bankruptcy Dept
PO Box 41021                                         PO Box 965060                                        PO Box 965060
Norfolk, VA 23541-1021                               Orlando, FL 32896-5060                               Orlando, FL 32896-5060


Synchrony Bank/TJX                                   T Mobile/T-Mobile USA Inc                            United States Attorney
Attn: Bankruptcy Dept                                4515 N Santa Fe Ave                                  Northern District of Georgia
PO Box 965060                                        Oklahoma City, OK 73118-7901                         75 Ted Turner Drive SW, Suite 600
Orlando, FL 32896-5060                                                                                    Atlanta GA 30303-3309


Visa Dept Store National Bank/Macy’s                 (p)WELLS FARGO BANK NA                               Wells Fargo Bank, N.A.
Attn: Bankruptcy                                     1 HOME CAMPUS                                        Wells Fargo Card Services
PO Box 8053                                          MAC X2303-01A                                        PO Box 10438, MAC F8235-02F
Mason, OH 45040-8053                                 DES MOINES IA 50328-0001                             Des Moines, IA 50306-0438


Nancy J. Whaley                                      eCAST Settlement Corporation
Nancy J. Whaley, Standing Ch. 13 Trustee             PO Box 29262
303 Peachtree Center Avenue                          New York NY 10087-9262
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303-1216



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  GC Services                                          HOME POINT FINANCIAL CORPORATION
Correspondence Dept                                  Attn: Bankruptcy                                     4849 GREENVILLE AVE
PO Box 15298                                         6330 Gulfton                                         STE 800
Wilmington, DE 19850                                 Houston, TX 77081                                    DALLAS, TX 75206
                Case 18-21067-jrs           Doc 59       Filed 08/18/20         Entered 08/18/20 08:12:31              Desc Main
(d)Home Point Financial C                            (d)Home Point Financial Page
                                                          Document            Corporation
                                                                                      6 of 6              JEFFERSON CAPITAL
4849 Greenville Avenue                               11511 Luna Road, Suite 300                           16 MCLELAND RD
Dallas, TX 75206                                     Farmers Branch, TX 75234                             ST. CLOUD, MN 56393



Wells Fargo Bank
Attn: Bankruptcy Dept
PO Box 6429
Greenville, SC 29606




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ally Bank                                         (d)First Associates Loan Servicing, LLC              (u)Home Point Financial Corporation
                                                     as agent for Lending USA
                                                     P.O. Box 503430
                                                     San Diego, CA 92150-3430


End of Label Matrix
Mailable recipients     52
Bypassed recipients      3
Total                   55
